


Exhibit 10.11
 
AGREEMENT TO FACILITATE DISPUTE RESOLUTION
 
This Agreement to Facilitate Dispute Resolution (“Agreement”), effective
September 1, 2010 (“Effective Date”), constitutes a waiver of statutes of
limitations and similar Time Related Defenses (defined below) by the following
(referred to herein individually or collectively as the “Board” or the
“Directors”), and each of them: G. Thomas Gamble, Loren J. Miller, Henry
Lowenstein, Paul W. Bateman, Edward M. Gabriel, and James S. Mayer.  This
Agreement and the waivers set forth herein are made in favor of George R. Miller
(“Miller”) and all current or former persons or entities who purchased any
interest in Opus I (defined below) at any time (together with Miller,
“Investors”).
 
RECITALS
 
WHEREAS, concurrent with the execution of this Agreement, Miller has entered
into that certain Agreement to Facilitate Dispute Resolution with Tri-Valley
Corporation (“TVC”), Tri-Valley Oil & Gas Co. (“TVOG”), and TVC Opus I Drilling
Program, L.P. (“Opus I”) (collectively, the “Tri-Valley Entities”), a copy of
which has been previously reviewed and approved by the Board of TVC for and on
behalf of TVC; and
 
WHEREAS, in furtherance thereof, the undersigned desire to enter into this
Agreement, as set forth below.
 
AGREEMENT
 
NOW, THEREFORE, the undersigned Directors, and each of them, and Miller hereby
stipulate, agree, warrant and represent as follows:
 
1. As used in this Agreement, the term “Time-Related Defenses” means,
collectively, all legal and equitable defenses based upon, or related to, the
passage of time, including, but not limited to, any and all statutes of
limitations, statutes of repose, the equitable defenses of laches and any and
all other legal or equitable doctrines barring a claim by reason of the passage
of time or by the failure of a claimant to take legal action within a prescribed
period of time.
 
2. As used in this Agreement, the term “Potential Claims” means, collectively,
any and all claims of any and every nature whatsoever, including, without
limitation, direct, derivative, class and representative claims.
 
3. Miller hereby agrees that he shall refrain from initiating any litigation,
arbitration or other formal proceeding (a “proceeding”) (including individual,
class or derivative proceedings) against the undersigned Directors for a period
of one (1) year following the Effective Date, which period may be extended at
Miller’s sole and absolute discretion.  In the event Miller commits a breach of
his obligations under this Section 3 by initiating a proceeding against one or
more of the Directors during said one (1) year period, Miller acknowledges and
agrees that, as a result of said breach, the Directors may raise any applicable
Time-Related Defense that applies to the claims asserted against them in such
proceeding (and the waivers set forth herein by the Directors of said
Time-Related Defense(s) applicable thereto shall be of no further force or
effect).
 

 1
 

--------------------------------------------------------------------------------

 
 
5. Subject to Section 3, if Miller or any Investor initiates any proceeding
arising from or related to a Potential Claim against the undersigned Directors,
or any of them, (whether asserted as direct claims by one or more Investors,
derivative claims by one or more Investors on behalf of or in the name of Opus
I, class claims by Investors or other forms of action or representative action,
whether in state or federal court, arbitration or other forum or venue), the
undersigned Directors shall be precluded from raising any Time-Related Defenses
in connection with any such proceeding that is initiated on or before September
30, 2014 (the “Claim Deadline”).  If any such proceeding is initiated after the
Claim Deadline, then the undersigned Directors may raise any applicable
Time-Related Defense that applies to the claims asserted against them in such
proceeding.
 
6. Subject to Section 3, with  regard to any proceeding arising from or related
to any Potential Claims (whether asserted as direct claims by one or more
Investors, derivative claims by one or more Investors on behalf of or in the
name of Opus I, class claims by Investors or other forms of action, whether in
state or federal court, arbitration or other forum or venue) which is initiated
by Miller or any Investor on or before the Claim Deadline, the undersigned
Directors, and each of them, hereby irrevocably waive any and all Time-Related
Defenses.
 
7. Except as specifically stated, this Agreement shall not be deemed to
constitute a waiver of any rights, claims or defenses of the parties to this
Agreement.  Subject to Section 3, nothing herein shall limit or restrict any
claim which arises from acts or omissions of the undersigned Directors occurring
on or after the Effective Date.
 
8. Notwithstanding any provision of this Agreement to the contrary, in no event
shall this Agreement operate to revive any claim or proceeding that Miller or
any other Investor would have been barred from bringing prior to the Effective
Date of this Agreement as a result of any Time-Related Defenses.
 
9. Nothing herein shall prevent Miller (or any Investor) at any time from
initiating any proceeding (including, without limitation, any direct, class, or
representative claim, or a derivative claim on behalf of Opus I in which Opus I
is named as a nominal or necessary party) against any party other than the
undersigned Directors.  For purposes of clarity, the parties expressly
acknowledge and agree that Section 3 does not limit or restrict, in any way,
Miller’s (or any Investor’s) rights as described in this Section 8.
 
10. The Directors acknowledge and agree that other Investors may act
independently of Miller and initiate claims of their own arising from the
Potential Claims or otherwise.  Nothing herein shall be construed as waiving or
limiting the rights of any Investor who has not signed this Agreement (or any
other instrument acknowledging and agreeing to the terms hereof).  The
initiation of any proceeding by any Investor other than Miller (including any
action on behalf of a class which includes Miller as a class member) shall not
be a violation of this Agreement (including, without limitation, Section 3) by
Miller and shall not in any way alter or affect the rights and obligations under
this Agreement.  Nothing herein shall limit Miller’s right to benefit from any
class, representative, derivative or other proceeding not initiated by Miller.
 

 2
 

--------------------------------------------------------------------------------

 

11. The terms of this Agreement shall be governed by the laws of the State of
California.  The Directors and Miller agree that this Agreement shall be
admissible in any proceeding in any jurisdiction to establish any party’s rights
or restrictions with respect to any Time-Related Defenses.
 
12. This Agreement can be modified only in a writing signed by the parties whose
rights shall be altered by such modification.  This Agreement shall constitute
the entire understanding between the parties concerning the subject matter of
this Agreement and supersedes and replaces all prior negotiations, proposed
agreements, and agreements, written or oral, relating to this subject.  No party
may assign this Agreement without the prior written consent of the other parties
to this Agreement.  The prevailing party in any proceeding initiated to enforce
the terms of this Agreement shall be entitled to reimbursement of its reasonable
attorneys’ fees and costs.
 
13. This Agreement shall be valid and binding with respect to each of the
undersigned Directors even if other Directors have not signed or do not sign
this Agreement.  This Agreement shall bind and benefit each of the undersigned
parties and their respective predecessors, successors, heirs and permitted
assigns.  Notwithstanding the foregoing or Section 3 of this Agreement, or any
other term or provision of this Agreement to the contrary, this Agreement shall
not benefit any Director who fails to sign this Agreement.  All Investors,
excepting the Directors, are intended third party beneficiaries of this
Agreement.
 
14. Each person executing this Agreement warrants that this Agreement
constitutes a valid and binding Agreement enforceable against such party in
accordance with its terms.
 
15. This Agreement may be executed in original or facsimile counterparts (which
shall be deemed an original for all purposes hereof), and which, together, shall
be one and the same Agreement.
 
16.  Each party certifies that they have read all of this Agreement and fully
understand all of the same.
 
AGREED AND ACCEPTED BY THE PARTIES TO THIS AGREEMENT
 

     
DIRECTORS:
              /s/ G. Thomas Gamble
DATED:
   
G. Thomas Gamble
              /s/ Loren J. Miller
DATED:
   
Loren J. Miller





[signatures continue on next page]

3 
 

--------------------------------------------------------------------------------

 




      /s/ Henry Lowenstein
DATED:
   
Henry Lowenstein
              /s/ Paul W. Bateman
DATED:
   
Paul W. Bateman
              /s/ Edward M. Gabriel
DATED:
   
Edward M. Gabriel
              /s/ James S. Mayer
DATED:
   
James S. Mayer
                     
MILLER:
              /s/ George R. Miller
DATED:
   
George R. Miller




4 
 

--------------------------------------------------------------------------------

 
